Judgment in favor of plaintiff against defendant-appellant Slater, unanimously reversed, on the law and on the facts and the complaint dismissed, with costs to the appellant. Plaintiff’s evidence showed no negligence on the part of defendant-appellant (Gooch v. Shapiro, 7 A D 2d 307, affd. 8 N Y 2d 1088; Rowlands v. Parks, 2 N Y 2d 64). We find that defendant-appellant was confronted with a sudden emergency not of his own making and that his actions in response-showed no lack of reasonable care. Settle order on notice. Concur — Rabin, J. P., Valente, Stevens, Eager and Steuer, JJ.